NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           NOV 17 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

RACHEL ZIEGLER, individually and as              No. 09-56321
Guardian Ad Litem for her minor children,
SAR and STR,                                     D.C. No. 2:07-cv-08190-ODW-OP

              Plaintiff - Appellant,
                                                 MEMORANDUM *
  v.

COUNTY OF RIVERSIDE; et al.,

              Defendants - Appellees,

  and

CARY BINGHAM; et al.,

              Defendants.



                    Appeal from the United States District Court
                       for the Central District of California
                     Otis D. Wright, District Judge, Presiding

                            Submitted October 8, 2010 **
                               Pasadena, California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: PREGERSON, D.W. NELSON and IKUTA, Circuit Judges.

        Plaintiff-Appellant Rachel Ziegler (“Ziegler”), individually and as Guardian

Ad Litem for her nine-year-old daughter (“SAR”), appeals from a district court

grant of summary judgment for Defendants-Appellees on the basis of qualified

immunity. Ziegler filed suit against social workers Thomas Hall (“Hall”) and

Blanca Alonso Hall (“Alonso”), and Riverside County pursuant to 42 U.S.C §

1983 claiming that they violated Ziegler’s and SAR’s Fourteenth Amendment right

to familial association and SAR’s Fourth Amendment right to be free from

unreasonable seizures of her person when they removed SAR from Ziegler’s

custody at a hospital without a warrant. Ziegler also sued under various state tort

laws.

        The district court granted Hall and Alonso’s motion for summary judgment

on qualified immunity grounds and denied Ziegler’s motion for summary judgment

on the ground that her constitutional rights were not violated, dismissing her other

state and federal claims. We have jurisdiction under 28 U.S.C. §§ 1291 and 1292.

We reverse in part, affirm in part and remand for proceedings consistent with this

disposition.




                                          2
                                            I.

      To determine whether a defendant is entitled to qualified immunity, courts

apply a two-pronged inquiry: (1) whether the defendants’ actions violated a

constitutional right; and (2) whether the right was clearly established. Saucier v.

Katz, 533 U.S. 194, 200 (2001). The court may address these two prongs in any

order “in light of the circumstances in the particular case at hand.” Pearson v.

Callahan, 129 S.Ct. 808, 818 (2009).

      When evaluating constitutional violations under the Fourth and Fourteenth

Amendments for the removal of children, the same standard applies: “Officials

may remove a child from the custody of its parent without prior judicial

authorization only if the information they possess at the time of the seizure is such

as provides reasonable cause to believe that the child is in imminent danger of

serious bodily injury and that the scope of the intrusion is reasonably necessary to

avert that specific injury.” Wallis v. Spencer, 202 F.3d 1126, 1138 (9th Cir. 2000).

“Summary judgment in favor of the defendants is improper unless, viewing the

evidence in the light most favorable to the plaintiffs, it is clear that no reasonable

jury could conclude that the plaintiff’s constitutional rights were violated.” Id.

      Construing the facts in the light most favorable to the plaintiff, we conclude

that there are disputed issues of material fact appropriate for a jury. A reasonable


                                            3
jury could find that (1) where hospital staff reported no evidence of abuse or

neglect and Ziegler said she had a place to stay for the night, the social workers did

not have reasonable cause to conclude that SAR was in imminent danger of serious

bodily injury; or (2) the social workers should have taken less intrusive actions,

short of removing SAR from her mother’s custody, if they felt SAR needed to be

kept safe until a warrant could be obtained. In contrast, a reasonable jury could

find that Hall and Alonso’s actions were reasonable based on their perceptions

regarding Ziegler’s mental status and the alleged role reversal between mother and

child. Thus, there are disputed issues of material fact as to whether Ziegler and

SAR’s constitutional rights were violated. Therefore, the grant of summary

judgment for social workers Hall and Alonso was improper, and the denial of

summary judgment for Ziegler was appropriate.1

                                          II.

      For the foregoing reasons, we AFFIRM the denial of summary judgment to

plaintiff, Ziegler. We REVERSE the district court’s grant of summary judgment

in favor of social workers Hall and Alonso, and REMAND for proceedings

consistent with this disposition.


      1
        The district court granted summary judgment only on the basis of the first
prong of the Saucier analysis. We, too, decline to proceed to the second prong, and
do not decide whether the rights at issue were clearly established.

                                          4
Each party shall bear its own costs on appeal.




                                   5